UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) Terrence O. Davis 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: February 28 Date of reporting period: August 31, 2013 Item 1. REPORTS TO STOCKHOLDERS. Semi-Annual Report 2013 For the Period from August 14, 2013 (Date of Initial Public Investment) to August 31, 2013 (Unaudited) Arin Large Cap Theta Fund Institutional Class Shares Advisor Class Shares This report and the financial statements contained herein are submitted for the general information of the shareholders of the Arin Large Cap Theta Fund (the “Fund”).The Fund’s shares are not deposits or obligations of, or guaranteed by, any depository institution. The Fund’s shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested.Neither the Fund nor the Fund’s distributor is a bank. The Arin Large Cap Theta Fund is distributed by Capital Investment Group, Inc., Member FINRA/SIPC, 17 Glenwood Ave, Raleigh, NC, 27603. There is no affiliation between the Arin Large Cap Theta Fund, including its principals, and Capital Investment Group, Inc. Statements in this Semi-Annual Report that reflect projections or expectations of future financial or economic performance of the Arin Large Cap Theta Fund (“Fund”) and of the market in general and statements of the Fund’s plans and objectives for future operations are forward-looking statements.No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates.Past performance is not a guarantee of future results. An investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Fund will be successful in meeting its investment objective. Generally, the Fund will be subject to the following additional risks: Common Stocks, ETF Risks, Futures Risk, General Market Risk, Investment Advisor Risk, Large-Cap Securities Risk, New Fund Risk, Operating Risk, Risks from Purchasing Options, Risks from Writing Options and Trading Strategies based on Volatility. More information about these risks and other risks can be found in the Fund's prospectus. The performance information quoted in this semi-annual report represents past performance, which is not a guarantee of future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.An investor may obtain performance data current to the most recent month-end by visiting ncfunds.com. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing.The prospectus contains this and other information about the Fund.A copy of the prospectus is available at ncfunds.com or by calling Shareholder Services at 800-773-3863.The prospectus should be read carefully before investing. This Semi-Annual Report was first distributed to shareholders on or about October 30, 2013. For More Information on Your Arin Large Cap Theta Fund: See Our Web site at ncfunds.com or Call Our Shareholder Services Group at 800-773-3863. 2 Arin Large Cap Theta Fund Schedule of Investments (Unaudited) As of August 31, 2013 Shares Value (Note 1) EXCHANGE TRADED PRODUCT - 31.11% † SPDR S&P rust $ Total Exchange Traded Product (Cost $580,738) SHORT-TERM INVESTMENT - 4.25% § Fidelity Institutional Money Market Funds, 0.05% Total Short-Term Investment (Cost $78,269) Number of Exercise Expiration Contracts* Price Date CALL OPTION PURCHASED - 2.56% † S&P 500 Index 8 $ 9/13/2013 Total Call Option Purchased (Cost $45,710) Interest Maturity Principal Rate Date TREASURY BILLS - 96.42% † United States Treasury Bill $ 0.000% 10/24/2013 † United States Treasury Bill 0.000% 10/31/2013 Total Treasury Bills (Cost $1,774,978) Total Value of Investments (Cost $2,479,695) - 134.34% $ Liabilities in Excess of Other Assets- (34.34)% Net Assets - 100.00% $ § Represents 7 day effective yield * One contract is equivalent to 100 shares of common stock † Portion of security pledged as collateral for options written 3 Arin Large Cap Theta Fund Schedule of Investments (Unaudited) As of August 31, 2013 Number of Exercise Expiration Contracts* Price Date Value (Note 1) CALL OPTIONS WRITTEN - (0.25%) S&P 500 Index 6 $ 9/6/2013 $ S&P 500 Index 5 9/21/2013 Total Call Options Written (Premiums Received $5,772) $ * One contract is equivalent to 100 shares of common stock. See Notes to Financial Statements 4 Arin Large Cap Theta Fund Statement of Assets and Liabilities (Unaudited) As of August 31, 2013 Assets: Investments, at value (cost $2,479,695) $ Receivables: Fund shares sold Dividends and interest 4 Total assets Liabilities: Call Options Written, at value (premiums received $5,772) Payables: Investments purchased Accrued expenses: Advisory fees Administration fees Other expenses 38 Disbursements in excess of cash on demand deposit Total liabilities Net Assets $ Net Assets Consist of: Paid in Capital $ Accumulated net investment loss Accumulated net realized loss on investments Net unrealized depreciation on investments Total Net Assets $ Institutional Class Shares outstanding, no par value (unlimited authorized shares) Net Assets Net Asset Value, Offering Price and Redemption Price Per Share $ Advisor Class Shares outstanding, no par value (unlimited authorized shares)(a) - Net Assets - Net Asset Value, Offering Price and Redemption Price Per Share $ - (a) As of August 31, 2013, there had been no Initial Public Investment for the Advisor Class Shares. See Notes to Financial Statements 5 Arin Large Cap Theta Fund Statement of Operations (Unaudited) For the period from August 14, 2013 (Date of Initial Public Investment) to August 31, 2013 Investment Income: Dividends $ 4 Other income 2 Total Investment Income 6 Expenses: Advisory fees (note 2) Administration fees (note 2) Interest expenses 37 Total Expenses Net Investment Loss Realized and Unrealized Loss on Investments: Net realized gain (loss) from: Investments Securities Sold Short Change in unrealized appreciation (depreciation) on: Investments Options Written Net Realized and Unrealized Loss on Investments Net Decrease in Net Assets Resulting from Operations $ See Notes to Financial Statements 6 Arin Large Cap Theta Fund Statement of Changes in Net Assets (Unaudited) For the period from August 14, 2013 (Date of Initial Public Investment) to August 31, 2013 Operations: Net investment loss $ Net realized loss from investments Change in unrealized depreciation on investments Net Decrease in Net Assets Resulting from Operations Capital Share Transactions: Shares sold Reinvested dividends and distributions - Shares repurchased Increase from Capital Share Transactions Net Increase in Net Assets Net Assets: Beginning of Period - End of Period $ Accumulated Net Investment Loss $ Share Information: Institutional Class Shares Shares Amount Shares sold $ Reinvested dividends and distributions - - Shares repurchased Net Increase in Capital Shares $ Advisor Class Shares (a) Shares Amount Shares sold - $ - Reinvested dividends and distributions - - Shares repurchased - - Net Increase in Capital Shares - $ - (a) As of August 31, 2013, there had been no Initial Public Investment for the Advisor Class Shares. See Notes to Financial Statements 7 Arin Large Cap Theta Fund Financial Highlights (Unaudited) For a share outstanding during the period from Institutional Class Shares August 14, 2013 (Date of Initial Public Investment) to August 31, 2013 Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations Net realized and unrealized loss on securities Net investment loss (d) Total from Investment Operations Net Asset Value, End of Period $ Total Return (c) -1.20% (b) Net Assets, End of Period (in thousands) $ Ratios of: Total Expenses to Average Net Assets 0.78% (a) Total Expenses to Average Net Assets, excluding interest expense 0.68% (a) Net Investment Loss to Average Net Assets (0.76)% (a) Portfolio turnover rate 0.00% (b) (a) Annualized. (b) Not annualized. (c) Includes adjustments in accordance with accounting principles generally accepted in the United States of America and, consequently, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset values and returns for shareholder transactions. (d) Actual amount is less than 0.01. See Notes to Financial Statements 8 Arin Large Cap Theta Fund Notes to Financial Statements (Unaudited) 1. Organization and Significant Accounting Policies The Arin Large Cap Theta Fund (“Fund”) is a series of the Starboard Investment Trust (“Trust”). The Trust is organized as a Delaware statutory trust and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Fund is a separate non-diversified series of the Trust.The investment objective of the Fund is to seek maximum relative total return versus the S&P 500 Stock Index through a combination of capital appreciation and current income. The Fund currently has an unlimited number of authorized shares, which are divided into two classes - Institutional Class Shares and Advisor Class Shares. Each class of shares has equal rights as to assets of the Fund, and the classes are identical except that the Advisor Class Shares are subject to distribution and service fees which are further discussed in Note 3. Income, expenses (other than distribution and service fees), and realized and unrealized gains or losses on investments are allocated to each class of shares based upon its relative net assets. All classes have equal voting privileges, except where otherwise required by law or when the Trustees determine that the matter to be voted on affects only the interests of the shareholders of a particular class.The Date of Initial Public Investment for the Institutional Class Shares was August 14, 2013.As of August 31, 2013, there had been no Initial Public Investment for the Advisor Class Shares.Therefore, there was no specific activity for the Advisor Class Shares to be shown on the Statement of Assets and Liabilities, Statement of Changes in Net Assets, or the Financial Highlights. The following is a summary of significant accounting policies consistently followed by the Fund.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time. Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price. Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available (e.g., if the exchange on which the security is principally traded closes early or if trading of the particular security is halted during the day and does not resume prior to the Fund’s net asset value calculation) or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees.A security’s “fair value” price may differ from the price next available for that security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. Option Valuation Exchange-listed options are valued at their last quoted sales price as reported on their primary exchange as of 4:00 p.m. Eastern Time (the “Valuation Time”).For purposes of determining the primary exchange for each exchange-traded portfolio option the following shall apply: (i) if the option is traded on the Chicago Board Options Exchange (“CBOE”), the CBOE shall be considered the primary exchange for such option, unless the Advisor instructs the Administrator in writing to use a different exchange as the primary exchange for such option; and (ii) if the option does not trade on the CBOE, the Advisor shall instruct the Administrator in writing as to the primary exchange for such option.Unlisted options for which market quotations are readily available are valued at the last quoted sales price at the Valuation Time.If an option is not traded on the valuation date, the option shall be priced at the mean of the last quoted bid and ask prices as of the Valuation Time.An option may be valued using Fair Valuation when (i) the option does not trade on the valuation date; and (ii) reliable last quoted bid and ask prices as of the Valuation Time are not readily available. Securities Sold Short The Fund may sell a security short to increase investment returns. The Fund may also sell a security short in anticipation of a decline in the market value of a security. A short sale is a transaction in which the Fund sells a security that it does not own. To complete the transaction, the Fund must borrow the security in order to deliver it to the buyer. The Fund must replace the borrowed security by purchasing it at market price at the time of replacement; the price may be higher or lower than the price at which the Fund sold the security. The Fund incurs a loss from a short sale if the price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security. The Fund realizes a profit if the price of the security declines between those dates. 9 Arin Large Cap Theta Fund Notes to Financial Statements (Unaudited) Until the Fund replaces the borrowed security, the Fund will maintain on its books and records cash and long securities to sufficiently cover its short position on a daily basis. The collateral for the securities sold short includes securities held long as shown on the Schedule of Investments. Dividends paid on securities sold short are recorded as an expense on the Fund's Statement of Operations. Purchased Options When the Fund purchases an option, an amount equal to the premium paid by the fund is recorded as an investment and is subsequently adjusted to the current value of the option purchased. If an option expires on the stipulated expiration date or if the fund enters into a closing sale transaction, a gain or loss is realized. If a call option is exercised, the cost of the security acquired is increased by the premium paid for the call. If a put option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are decreased by the premium originally paid. Purchased options are non-income producing securities. Option Writing When the Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written.Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from options written.The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain or loss (depending on if the premium is less than the amount paid for the closing purchase transaction).If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security or currency in determining whether the Fund has realized a gain or loss.If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Fund.The Fund, as the writer of an option, bears the market risk of an unfavorable change in the price of the security underlying the written option. Fair Value Measurement Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: Unadjusted quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. 10 Arin Large Cap Theta Fund Notes to Financial Statements (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following tables summarize the inputs as of August 31, 2013 for the Fund’s investments measured at fair value: Investments in Securities (a) Total Level 1 Level 2 Level 3 Assets Exchange Traded Product $ $ $ - $ - Short-Term Investment - - Call Option Purchased - - Treasury Bills - - Total Assets $ - Liabilities Call Options Written $ $ $ - $ - Total Liabilities $ 4,580 $ 4,580 $ - $ - (a) The fund had no significant transfers into or out of Level 1, 2, or 3 during the initial period ended August 31, 2013. Derivative Financial Instruments The Fund may invest in derivative financial instruments (derivatives) in order to manage risk or gain exposure to various other investments or markets.Derivatives may contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and the potential for market movements which may expose the Fund to gains or losses in excess of the amounts shown on the Statement of Assets and Liabilities. Derivatives are marked to market daily based upon quotations from market makers or the Fund’s independent pricing services and the Fund’s net benefit or obligation under the contract, as measured by the fair market value of the contract, is included in net assets on the Statement of Assets and Liabilities.Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Statement of Operations. The derivative instruments outstanding as of August 31, 2013 as disclosed in the Notes to Financial Statements and the amounts of realized and changes in unrealized gains and losses on derivative instruments during the period as disclosed in the Statement of Operations serve as indicators of the volume of derivative activity for the Fund. The following table sets forth the effect of the option contracts on the Statement of Assets and Liabilities for the initial period ended August 31, 2013: Derivative Type Location Value Call Option Purchased Investments, at value $ Call Options Written Call Options written, at value The following table sets forth the effect of the option contracts on the Statement of Operations for the initial period ended August 31, 2013: Derivative Type Location Gains (Losses) Equity Contracts – purchased options Change in unrealized appreciation (depreciation) on investments $ Equity Contracts – written options Change in unrealized appreciation (depreciation) on options written $ 11 Arin Large Cap Theta Fund Notes to Financial Statements (Unaudited) Investment Transactions and Investment Income Investment transactions are accounted for as of the date purchased or sold (trade date).Dividend income is recorded on the ex-dividend date.Certain dividends from foreign securities will be recorded as soon as the Fund is informed of the dividend if such information is obtained subsequent to the ex-dividend date.Interest income is recorded on the accrual basis and includes amortization of discounts and premiums.Gains and losses are determined on the identified cost basis, which is the same basis used for federal income tax purposes. Expenses The Fund bears expenses incurred specifically on its behalf as well as a portion of general expenses, which are allocated according to methods reviewed annually by the Trustees. Distributions The Fund may declare and distribute dividends from net investment income (if any) quarterly.Distributions from capital gains (if any) are generally declared and distributed annually.Dividends and distributions to shareholders are recorded on ex-date. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in the net assets from operations during the reported period.Actual results could differ from those estimates. Federal Income Taxes No provision for income taxes is included in the accompanying financial statements, as the Fund intends to distribute to shareholders all taxable investment income and realized gains and otherwise comply with Subchapter M of the Internal Revenue Code applicable to regulated investment companies. 2. Transactions with Affiliates & Service Providers Advisor As full compensation for the investment advisory services provided to the Fund, the Advisor receives a monthly fee based on the Fund’s average daily net assets.The Advisor shall receive an investment advisory fee equal to an annualized rate of 0.40% of the average daily net assets of the Fund.The fee paid to the Advisor is calculated by multiplying the average daily net assets of the Fund by the annualized rate. In accordance with these terms, the Fund incurred $147 in advisory fees for the initial period ended August 31, 2013. Administrator a) Fund Accounting and Administration Agreement:The Administrator provides the Fund with administrative, fund accounting, and compliance services.The Administrator receives compensation from the Fund at a maximum annual rate of 0.28% and is responsible for the coordination and payment of vendor services and other Fund expenses from such compensation.Pursuant to this arrangement, the Administrator pays the following expenses: (i) compensation and expenses of any employees of the Trust and of any other persons rendering any services to the Fund; (ii) clerical and shareholder service staff salaries; (iii) office space and other office expenses; (iv) fees and expenses incurred by the Fund in connection with membership in investment company organizations; (v) fees and expenses of counsel to the Trustees who are not interested persons of the Fund and Trust; (vi) fees and expenses of counsel to the Fund and Trust engaged to assist with preparation of Fund and Trust documents and filings and provide other ordinary legal services; (vii) fees and expenses of independent public accountants to the Fund, including fees and expense for tax preparation; (viii) expenses of registering shares under federal and state securities laws; (ix) insurance expenses; (x) fees and expenses of the custodian, shareholder servicing, dividend disbursing and transfer agent, administrator, distributor, and accounting and pricing services agents of the Fund; (xi) compensation for a chief compliance officer for the Trust; (xii) expenses, including clerical expenses, of issue, sale, redemption, or 12 Arin Large Cap Theta Fund Notes to Financial Statements (Unaudited) repurchase of shares of the Fund; (xiii) the cost of preparing and distributing reports and notices to shareholders; (xiv) the cost of printing or preparing prospectuses and statements of additional information for delivery to the Fund’s current shareholders; (xv) the cost of printing or preparing documents, statements or reports to shareholders; and (xvi) other expenses not specifically assumed by the Fund or Advisor.The Administrator cannot recoup from the Fund any Fund expenses in excess of the administration fees payable under the Fund Accounting and Administration Agreement. b) Operating Plan:The Advisor has entered into an Operating Plan with the Administrator under which it has agreed make the following payments to the Administrator: (i) when the Fund’s assets are below $49 million, the Advisor pays the Administrator a fee based on the daily average net assets of the Fund; and (ii) when the consolidated fee collected by the Administrator is less than a designated minimum operating cost, then the Advisor pays the Administrator a fee that makes up the difference.The Advisor is also obligated to pay the following Fund expenses under the Operating Plan: (i) marketing, distribution, and servicing expenses related to the sale or promotion of Fund shares that the Fund is not authorized to pay pursuant to the Investment Company Act; (ii) expenses incurred in connection with the organization and initial registration of shares of the Fund; (iii) expenses incurred in connection with the dissolution and liquidation of the Fund; (iv) expenses related to shareholder meetings and proxy solicitations; (v) fees and expenses related to legal, auditing, and accounting services that are in amounts greater than the limits or outside of the scope of ordinary services; and (vi) hiring employees and retaining advisers and experts as contemplated by Rule 0-1(a)(7)(vii) of the Investment Company Act. The Operating Plan may be terminated by either party at the conclusion of the then current term upon: (i) written notice of non-renewal to the other party not less than sixty days prior to the end of the term, or (ii) mutual written agreement of the parties.The Advisor cannot recoup from the Fund any amounts paid by the Advisor to the Fund’s administrator under the Operating Plan.If the Operating Plan is terminated when the Fund is at lower asset levels, the administrator would likely need to terminate the Fund Accounting and Administration Agreement in order to avoid incurring expenses without reimbursement from the Advisor.Unless other expense limitation arrangements were put in place, the Fund’s expenses would likely increase. Compliance Services Nottingham Compliance Services, LLC (“NCS”), a fully owned affiliate of the Administrator, provides services which assist the Trust’s Chief Compliance Officer in monitoring and testing the policies and procedures of the Trust in conjunction with requirements under Rule 38a-1 of the 1940 Act.NCS is entitled to receive compensation from the Administrator pursuant to the Administrator’s fee arrangements with the Fund. Transfer Agent Nottingham Shareholder Services, LLC (“Transfer Agent”) serves as transfer, dividend paying, and shareholder servicing agent for the Fund.For its services, the Transfer Agent is entitled to receive compensation from the Administrator pursuant to the Administrator’s fee arrangements with the Fund. Distributor Capital Investment Group, Inc. (the “Distributor”) serves as the Fund’s principal underwriter and distributor.For its services, the Distributor is entitled to receive compensation from the Administrator pursuant to the Administrator’s fee arrangements with the Fund. Certain Trustees and officers of the Trust may also be officers of the Advisor or the Administrator. 3. Distribution and Service Fees The Trustees, including a majority of the Trustees who are not “interested persons” of the Trust as defined in the 1940 Act and who have no direct or indirect financial interest in such plan or in any agreement related to such plan, adopted a distribution plan pursuant to Rule 12b-1 of the 1940 Act (the “Plan”) for the Advisor Class Shares.The 1940 Act regulates the manner in which a regulated investment company may assume expenses of distributing and promoting the sales of its shares and servicing of its shareholder accounts.The Plan provides that the Fund may incur certain expenses, which may not exceed 0.40% per annum of the Fund’s average daily net assets for each year elapsed subsequent to adoption of the Plan, for payment to the Distributor and others for items such as advertising expenses, selling expenses, commissions, travel or other expenses reasonably intended to result in sales of shares of 13 Arin Large Cap Theta Fund Notes to Financial Statements (Unaudited) promoting the sales of its shares and servicing of its shareholder accounts.The Plan provides that the Fund may incur certain expenses, which may not exceed 0.40% per annum of the Fund’s average daily net assets for each year elapsed subsequent to adoption of the Plan, for payment to the Distributor and others for items such as advertising expenses, selling expenses, commissions, travel or other expenses reasonably intended to result in sales of shares of the Fund or support servicing of shareholder accounts.For the initial period ended August 31, 2013, no fees were incurred by the Fund. 4. Purchases and Sales of Investment Securities For the initial period ended August 31, 2013, the aggregate cost of purchases and proceeds from sales of investment securities (excluding short-term securities) were as follows: Initial Period Purchases of Securities Proceeds from Sales of Securities August 14, 2013 – August 31, 2013 $ $ - There were no long-term purchases or sales of U.S Government Obligations during the initial period ended August 31, 2013. 5. Option Writing Option Contracts Written for the initial period ended August 31, 2013 Number of Contracts Premiums Received Options Outstanding, Beginning of Period - $ - Options written 14 Options closed Options Outstanding, End of Period 11 $ 6. Federal Income Tax Distributions are determined in accordance with Federal income tax regulations, which differ from GAAP, and, therefore, may differ significantly in amount or character from net investment income and realized gains for financial reporting purposes.Financial reporting records are adjusted for permanent book/tax differences to reflect tax character but are not adjusted for temporary differences. At August 31, 2013, the tax-basis cost of investments and components of distributable earnings were as follows: Cost of Investments $ Unrealized Appreciation $ Unrealized Depreciation Net Unrealized Depreciation $ 7. Commitments and Contingencies Under the Trust’s organizational documents, its officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, in the normal course of business, the Trust entered into contracts with its service providers, on behalf of the Fund, and others that provide for general indemnifications.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund.The Fund expects risk of loss to be remote. 8. New Accounting Pronouncements In December 2011, FASB issued ASU No. 2011-11 related to disclosures about offsetting assets and liabilities. The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual 14 Arin Large Cap Theta Fund Notes to Financial Statements (Unaudited) periods. The guidance requires retrospective application for all comparative periods presented. In January 2013, the FASB issued ASU No. 2013-01 “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities.”ASU No. 2013-01 clarifies that ordinary trade receivables and payables are not included in the scope of ASU No. 2011-11.ASU No. 2011-11 applies only to derivatives, repurchase agreements and reverse repurchase agreements, and securities borrowing and lending that are offset in accordance with specific criteria contained in the FASB Accounting Standards codification. Management is currently evaluating the impact ASU No. 2011-11 and ASU No. 2013-01 will have on the Fund’s financial statements and disclosures. 9. Subsequent Events On September 3, 2013, the first Initial Public Investment was made for the Advisor Class Shares. In preparing these financial statements, the Fund has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of these financial statements.This evaluation did not result in any additional subsequent events that necessitated disclosures and/or adjustments in addition to the disclosure above. 15 Arin Large Cap Theta Fund Additional Information (Unaudited) 1. Proxy Voting Policies and Voting Record A copy of the Trust’s Proxy Voting and Disclosure Policy and the Advisor’s Disclosure Policy are included as Appendix B to the Fund’s Statement of Additional Information and are available, without charge, upon request, by calling 800-773-3863, and on the website of the Security and Exchange Commission (“SEC”) at sec.gov.Information regarding how the Fund voted proxies relating to portfolio securities during the most recent period ended June 30 is available (1) without charge, upon request, by calling the Fund at the number above and (2) on the SEC’s website at sec.gov. 2. Quarterly Portfolio Holdings The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available on the SEC’s website at sec.gov.You may review and make copies at the SEC’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 202-942-8090. You may also obtain copies without charge, upon request, by calling the Fund at 800-773-3863. 3. Schedule of Shareholder Expenses As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of the table below provides information about the actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The last line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Institutional Class Shares Beginning Account Value August 15, 2013 Ending Account Value August 31, 2013 Expenses Paid During Period* Actual Hypothetical (5% annual return before expenses) *Expenses are equal to the average account value over the period multiplied by the Fund’s annualized expense ratio of 0.78%,multiplied by 17/365 (to reflect the initial period). 16 Arin Large Cap Theta Fund Additional Information (Unaudited) 4. Approval of Advisory Agreement The Advisor supervises the investments of the Fund pursuant to an Investment Advisory Agreement.At a meeting of the Fund’s Board of Trustees on March 8, 2012, the Trustees approved the Investment Advisory Agreement for an initial two-year term.In considering whether to approve the Investment Advisory Agreement, the Trustees reviewed and considered the information they deemed reasonably necessary, including the following material factors: (i) the nature, extent, and quality of the services provided by the Advisor; (ii) the costs of the services to be provided and profits to be realized by the Advisor and its affiliates from the relationship with the Fund; (iii) the extent to which economies of scale would be realized as the Fund grows and whether advisory fee levels reflect those economies of scale for the benefit of the Fund’s investors; (iv) the Advisor’s practices regarding brokerage and portfolio transactions; and (v) the Advisor’s practices regarding possible conflicts of interest. At the meeting, the Trustees reviewed various informational materials, including the Investment Advisory Agreement for the Fund and a memorandum from the Advisor to the Trustees containing information about the advisory firm and its business.The memorandum provided information about the Advisor’s finances, personnel, services to the Fund, investment advice, fees, and compliance program.It also contained information on Fund expenses, including comparative expense ratio information for other mutual funds with strategies similar to the Fund.The Trustees also reviewed a memorandum from the Fund’s legal counsel that summarized the fiduciary duties and responsibilities of the Board of Trustees in reviewing and approving the Investment Advisory Agreement, including the types of information and factors that should be considered in order to make an informed decision.In addition, the Trustees consulted with separate independent legal counsel retained by them regarding their consideration of the Investment Advisory Agreement. In considering the nature, extent, and quality of the services provided by the Advisor, the Trustees reviewed the responsibilities of the Advisor under the Investment Advisory Agreement.The Trustees reviewed the services to be provided by the Advisor to the Fund including, without limitation, the Advisor’s procedures for formulating investment recommendations and assuring compliance with the Fund’s investment objectives and limitations, proposed efforts during the Fund’s start-up phase, coordination of services for the Fund among the Fund’s service providers, and efforts to promote the Fund, grow the Fund’s assets, and assist in the distribution of Fund shares.The Trustees noted that the Advisor seeks to achieve the Fund’s investment objective by investing in closed-end funds that are trading at substantial discounts to their net asset values.The Trustees also noted that when selecting investments, the Advisor employs a proprietary research process that uses quantitative information to forecast whether the market discount on a closed-end fund will increase or decrease.The Trustees further noted that the Fund’s principal executive officer is the President of the Advisor and will serve the Fund without additional compensation from the Fund.After reviewing the foregoing information and further information in the memorandum from the Advisor (e.g., the Advisor’s Form ADV and descriptions of the Advisor’s business and compliance program), the Board of Trustees concluded that the nature, extent, and quality of the services to be provided by the Advisor were satisfactory and adequate for the Fund. In considering the investment performance of the Advisor, the Trustees discussed the Advisor’s experience managing investments and reviewed the performance of the Theta strategy run by the Advisor for the previous six years.The Trustees compared the performance of the Theta strategy with the performance of benchmark indices and applicable peer group data.After review of the Advisor’s experience managing other accounts, the Board of Trustees concluded that the investment performance of the Advisor was satisfactory. In considering the costs of the services to be provided and profits to be realized by the Advisor and its affiliates from the relationship with the Fund, including any benefits derived by the Advisor from the relationship with the Fund, the Trustees first noted that the management fee for the Fund would be 0.40%.The Trustees then reviewed the Advisor’s staffing, personnel, and methods of operating; the education and experience of the Advisor’s personnel; the Advisor’s compliance programs, policies, and procedures; the financial condition of the Advisor; the level of commitment to the Fund and the Advisor by the principals of the Advisor; the projected asset levels of the Fund; the Advisor’s payment of startup costs for the Fund; and the overall expenses of the Fund, including the nature and frequency of advisory fee payments.The Trustees noted that the Advisor directly pays for certain expenses of the Fund under an Operating Plan in order to help limit the Fund’s annual operating expenses.The Trustees reviewed the financial statements of the Advisor and discussed the financial stability and profitability of the firm.The Advisor responded to questions about the financial condition of the firm and its principals.The Trustees also considered potential benefits for the Advisor in managing the Fund, including promotion of the Advisor’s name, the ability for the 17 Arin Large Cap Theta Fund Additional Information (Unaudited) Advisor to place small accounts into the Fund, and the potential for the Advisor to generate soft dollars from Fund trades that may benefit the Advisor’s other clients.The Trustees then compared the expected fees and expenses of the Fund (including the management fee) to other funds comparable in terms of the type of fund, the nature of its investment strategy, and its style of investment management, among other factors.The Trustees determined that the management fee was lower than comparable funds and lower than the peer group average.The Trustees noted that the net expense ratio also was lower than the comparable funds and the peer group average.Following further consideration and discussion of the foregoing, the Board of Trustees concluded that the fees to be paid to the Advisor by the Fund were fair and reasonable in relation to the nature and quality of the services provided by the Advisor and that they reflected charges that were within a range of what could have been negotiated at arm’s length. In considering the extent to which economies of scale would be realized as the Fund grows and whether the advisory fee levels reflect these economies of scale for the benefit of the Fund’s investors, the Trustees reviewed the Fund’s fee arrangements with the Advisor.The Trustees noted that, while the management fee would remain the same at all asset levels, the Advisor had agreed to directly pays for certain Fund expenses under an Operating Plan in order to help limit the Fund’s annual operating expenses.The Trustees also noted that the Fund’s shareholders would benefit from economies of scale under the Fund’s agreements with service providers other than the Advisor.Following further discussion of the Fund’s projected asset levels, expectations for growth, and fee levels, the Board of Trustees determined that the Fund’s fee arrangements were fair and reasonable in relation to the nature and quality of the services provided by the Advisor. In considering the Advisor’s practices regarding brokerage and portfolio transactions, the Trustees reviewed the Advisor’s standards, and performance in utilizing those standards, for seeking best execution for Fund portfolio transactions.The Trustees also considered the anticipated portfolio turnover rate for the Fund; the process by which evaluations are made of the overall reasonableness of commissions paid; the method and basis for selecting and evaluating the broker-dealers used; any anticipated allocation of portfolio business to persons affiliated with the Advisor; and the extent to which the Fund allocates portfolio business to broker-dealers who provide research, statistical, or other services (soft dollars).After further review and discussion, the Board determined that the Advisor’s practices regarding brokerage and portfolio transactions were satisfactory. In considering the Advisor’s practices regarding possible conflicts of interest, the Trustees evaluated the potential for conflicts of interest and considered such matters as the experience and ability of the advisory personnel assigned to the Fund; the basis of decisions to buy or sell securities for the Fund and the Advisor’s other accounts; the method for bunching of portfolio securities transactions; and the substance and administration of the Advisor’s code of ethics.Following further consideration and discussion, the Board of Trustees indicated that the Advisor’s standards and practices relating to the identification and mitigation of potential conflicts of interests were satisfactory. Based upon all of the foregoing considerations, the Board of Trustees, including a majority of the Independent Trustees, approved the Investment Advisory Agreement for the Fund. 18 Arin Large Cap Theta Fund is a series of Starboard Investment Trust For Shareholder Service Inquiries: For Investment Advisor Inquiries: Nottingham Shareholder Services Arin Risk Advisors, LLC 116 South Franklin Street 300 Four Falls Corporate Center Post Office Drawer 4365 Rocky Mount, North Carolina 2 7803 Suite 200 West Conshohocken, Pennsylvania 19428 Telephone: Telephone: 800-773-3863 800-773-3863 World Wide Web @: ncfunds.com World Wide Web @: arinllc.com Item 2. CODE OF ETHICS. Not applicable. Item 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. Item 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. Item 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. Item 6. SCHEDULE OF INVESTMENTS. A copy of Schedule I - Investments in securities of unaffiliated issuers as of the close of the reporting period is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FORCLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. Item 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. Item 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. Item 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITYHOLDERS. None. Item 11. CONTROLS AND PROCEDURES. (a) The Principal Executive Officer and the Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing of this report. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant’s second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 12. EXHIBITS. (a)(1) Not applicable. (a)(2) Certifications required by Item 12.(a)(2) of Form N-CSR are filed herewith as Exhibit 12.(a)(2). (a)(3) Not applicable. (b) Certifications required by Item 12.(b) of Form N-CSR are filed herewith as Exhibit 12.(b). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ Joseph J. DeSipio Date: November 6, 2013 Joseph J. DeSipio President and Principal Executive Officer Arin Large Cap Theta Fund Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: (Signature and Title) /s/ Joseph J. DeSipio Date: November 6, 2013 Joseph J. DeSipio President and Principal Executive Officer Arin Large Cap Theta Fund By: (Signature and Title) /s/ Lawrence H. Lempert Date: November 6, 2013 Lawrence H. Lempert Treasurer and Principal Financial Officer Arin Large Cap Theta Fund
